DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2020 and 11/4/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive. 
Applicant’s argument – (pages 8-9) Applicant’s main argument center on the lack of teaching regarding the new claim amendment and new claim elements such as changing “indicators” to “identifier”, “scanning” and “a distribution system” in claims 1, 9 and 19, and their dependent claims. Please read the Remarks for further detail. 
Examiner’s response – Examiner respectfully disagree with the Remarks regarding the lacking of teaching of the new claim elements. A review of the specification of the instant invention does not define what is unique regarding the claim element “identifier.” Moore teaches indica marks in the visible and non-visible spectrum, chemical, physical, and/or chemical-physcial marks, as well as unique indicia mark, symbol, or pattern, in column 4 lines 45-70, that would meet the definition of “identifier”. Moore teaching “computer-readable code” in column 5 lines 30-65 where the use of CCD camera with CPU/processor to read the matrix (label) is encrypted with postage rate and destination, where the CCD camera is used to scan function as well. Moore teaches in the art of mail distribution process, in Abstract, such that would address the claim element “a distribution system.” The same claim amendment was amended to claims 1, 9 and 19 and all their dependent claim, which are all address by teaching of Moore as explained above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore (US 5,917,925) in view of Steinmetz et al (US 2003/0098265) and Bortnak et al (US 9,208,620).
Claim 1:
Moore (US 5,917,925) teaches the following a system (figure 1b teaches a system with processors, cameras, computer that are networked together) for item processing comprising:
a camera configured to capture an image of a label located on an item, the label comprising a computer-readable code (figure 1b teaches camera 29 and CDD camera 28; column 6 lines 1-15 teaches use of camera to capture illuminated indicia/labels on mail pieces/item. Column 5 lines 30-65 teaches use of CCD camera downstream for capture to maintain a continuous validation step by the CPU/processor, where the matrix (label) is encrypted with postage rate and destination which convert to ASCII string that can be store on database); 
an output configured to provide instructions to a user (column 19 lines 45-55 teaches entering of user ID with shipping instruction; column 23 lines 1-10 teaches screen to display/output instruction him on how to troubleshoot problem on the line as well as physical security measure); and 
a processor in communication with the camera, the output, and the first database, wherein the processor is configured to (above teaches database figure 1b teaches processor/CPU connect with CDD camera 28 with output by means of modem 24 to Host Computer 14; figure 1b teaches PC/processor 18 with camera 29 output to PSD400 and Host computer 14, use of modem to communicate, and PC 22 is view as first database): 
generate, based on the captured image, label information including an identifier of the computer-readable code (above teaches captured of indicia; column 10 line 60 – column 11 lines 10 teaches indicia/label information such as dates, time of processing, location of processing, accounting information, address, audit function, authorization code); 
compare the identifier of the computer-readable code to the identifiers in the first database to identify a match with one of the identifiers of computer-readable codes that have already been scanned by item processing equipment of the distribution service in association with at least two other items (column 4 line 25-50 teaches comparing of captured indicia for authentication match, where if match means possible counterfeit mail piece indicia marks, unauthorized personnel, without proper fee payment, improperly distributed mail pieces are all view as already been used by another item/second item; column 5 lines 50-60 teaches comparing/validating indicia with error signal activated to alert the operator/user; column 27 lines 30-45 teaches an audit trial is created a database of valid and invalid reading, where invalid is view as already used labels that is read in two or three places, view as two or more items in different places as well, along the distribution chain).

Moore (US 5,917,925) teaches all the subject matter above, but not the following which is taught by Steinmetz et al (US 2003/0098265):
a plurality of disposition locations arranged in proximity to the camera (figure 2A teaches scanner 14/camera next to bin module 20, where figure 2b teaches plurality of sorting bins; 0046 teaches detail of plurality of different bins for sorting); 
if a match is identified, then to cause the output to provide an instruction to a user identifying an intended disposition location for the item based on the match (0046 teaches matching of NO or YES will prompt/instructed the operator/user to manual feed and delivered to the appropriate bin).
Moore and Steinmetz et al are in the field of image processing, especially in item such as mail pieces processing such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Moore by Steinmetz et al regarding action of the operator/user to act upon alerts and instruction such processing and handling of both the incoming and outgoing mail pieces be done efficiently and reliably so as not to negatively impact the functioning of the business as disclosed by Steinmetz et al in 0002.

Moore and Steinmetz et al teach all subject matter above, but not the following which is taught by Bortnak et al:
a first database comprising identifiers of computer-readable codes that have already been scanned by item processing equipment of a distribution service in association with at least two other items that are different than the item (column 2 lines 25-45 teaches acknowledge using of postage indicia (identifiers) in other mail item or different package, where package information will not matchup (different than the item), where column 13 lines 25-45 teach validation of package information such size and thickness for not matching up; column 5 lines 1-15 teaches database for identify active of postage indicia us by computer to matching. One ordinary in the art would use the database to further track the number of attempts (at least two) of using already used postage indicia (identifiers) on different packages of different size and thickness as well as weight as taught in column 19 lines 50-65. Column 5 lines 35-60 teaches scanning with association with postage or mailing system which is view as distribution service).
Moore and Steinmetz et al and Bortnak et al are both in the field of image analysis especially in postage labels regarding postage fraud such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify the system of Moore band Steinmetz et al by including a database of Bortnak et al to keep track of the postage label usage to avoid the loss of postage value for unshipped packages as disclosed by Bortnak et al in column 2 lines 25-45. 

Claim 2:
Moore further teaches: 
The system of Claim 1, further comprising a second database comprising identifiers of (column 4 lines 25-50 teaches host computer/ second database where marks residing(ie already in used) is compare with customer specific database/first database; figure 1b teaches communication/connection with processor such as CPU, PC(inherent have processor) and Host computer(inherent have processor)).

Claim 3:
Moore further teaches: 
The system of Claim 2, wherein the processor is further configured to, 
wherein the processor is further configured to, if a match is not identified: compare the identifier of the  (column 23 lines 40-55 teaches when no match is obtained use of cross referencing is use for early detection, where cross referencing is view as between databases; column 4 lines 25-50 teaches host computer/second database where marks residing(ie already in used) is compare with customer specific database/first database where an authentication match the different item might be possible counterfeit mailpiece indicia marks, unauthorized personnel, without proper fee payment, improperly distributed mailpieces are all view as already been used by another item/second item); and
if a match is identified with one of the identifiers in the second database, then to cause the identifier of the  (column 4 lines 25-45 teaches compare mark residing/stored in database (ie first) for authentication match of other data contained in the mark to identify counterfeit mailpiece indicia marks, where comparison would mean two items for differences).

Claim 4:
Moore further teaches: 
The system of Claim 3, wherein the second database includes identifiers of all column 4 lines 25-50 teaches host computer/second database where marks residing(ie already in used) is compare with customer specific database/first database where an authentication match the different item; column 16 lines 10-25 teaches host computer determines marks/labels have been used for specified time period; column 11 lines 55-65teaches host have specific time such as 0800-1600, Monday to Friday
Claim 5:
Moore further teaches: 
The system of Claim 4, wherein 
wherein the first database includes identifiers of all (column 5 lines 30-65 teaches host computer/second data base downloads digital symbols to CPU/first database to establishes markers stop/start serialized codes and specific time; column 11 lines 55 – column 12 line 5 where CPU/first database conduct the audits at all time, which is longer than the specific time of 0800-1600, Monday-Friday).

Claim 6:
Moore (US 5,917,925) teaches all the subject matter above, but not the following which is taught by Steinmetz et al (US 2003/0098265):
The system of Claim 1, wherein 
wherein the intended disposition location is associated with at least one of redirecting the item, removing the item from circulation, testing the item, sampling the item, seizing the item, or evaluating contents or physical characteristics of the  (0003 teaches removing of mailpiece due to comparing read information to the database).
Moore and Steinmetz et al are in the field of image processing, especially in item such as mailpieces processing such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Moore by Steinmetz et al regarding removing item from circulation for collected and sorted efficiently to ensure that it gets to the addressee (i.e. employee or department) in a minimal amount of time as disclosed by Steinmetz et al in 0002.

Claim 7:
Moore further teaches:
The system of Claim 1, wherein 
the intended disposition location is associated with suspected fraudulent use of the label (above teaches indicia/label matching and verification; column 12 lines 5-25 teaches mail sorting/disposition to detect postal fraud and the like).

Claim 8:
Moore further teaches:
The system of Claim 1, wherein 
the camera is configured to capture an image of the item when a label on the item is viewable by the camera within a defined three-dimensional space (figures 4a-c teaches optical/camera print verification detector 46 to read indicia/label on mailpiece/item where the drawings figures 4a-c is view as a real-space/three-dimension).

Claim 9:
Moore (US 5,917,925) teaches the following method (abstract teaches use of system and method) of item processing comprising:
capturing, by an imaging device, an image of a label located on an item, the label comprising a computer-readable code (figure 1b teaches camera 29 and CDD camera 28; column 6 lines 1-15 teaches use of camera to capture illuminated indicia/labels on mail pieces/item. Column 5 lines 30-65 teaches use of CCD camera downstream for capture to maintain a continuous validation step by the CPU/processor, where the matrix (label) is encrypted with postage rate and destination which convert to ASCII string that can be store on database); 
generating, by a processor, scan data from the captured image of the label comprising an identifier of the computer-readable code (column 7 lines 20-50 teaches scan data such as pattern have encoded data such as authentic good and specified destination); 
transmitting the scan data via a network to a computing device in communication with a memory storing instructions associated with the (above teaches destination indicator and figure 1b teaches the network/communicating of computing devices (ie PC, CPU, host computer and control computer) which inherently need memory to function and storage for instruction and data), Filing Date:February 3, 2020
receiving, from the computing device via the network (figure 1b teaches computer device that are network by modem).
Moore (US 5,917,925) teaches all the subject matter above, but not the following which is taught by Steinmetz et al (US 2003/0098265):
an intended disposition location for the item based at least in part on the scan data, wherein the intended disposition location is one of a plurality of user-accessible disposition locations arranged in proximity to the imaging device (figures 2A-B teaches disposition location for items that is proximity to imaging device/scanner 14; 0003 teaches intended disposition location such as OCR rejects, mystery mail, research mail, reject mail; 0043 teaches an area designated for future disposition (view as a type of bin) where an operator (user) can place the researched mail piece 30, research mail is physically inspection and placement show user-accessible disposition location.); and
causing an output to provide an instruction to a user instructing the user to place the item in the intended disposition one of the plurality of user-accessible disposition location for the item locations associated with the received intended disposition location (0046 teaches matching of NO or YES will prompt/instructed the operator/user to manual feed and delivered to the appropriate bin; figure 1 and 0025 teaches user interface display 102 which is view as prompt for instructing operator/user; figure 5b S236 prompt operator (user) to place mailpiece onto feeder to be deliver to proper bin (intended disposition locations) where figure 2b show the plurality of intended disposition location (bins); 0043 teaches an area designated for future disposition (view as a type of bin) where an operator (user) can place the researched mail piece 30. This shows a user-accessible disposition location. Figure 5b teach in S226, S234, S238 different kind of bins in the process where the operator (user) can access and physically place mailpiece in intended (proper) bin).
Moore and Steinmetz et al are in the field of image processing, especially in item such as mailpieces processing such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Moore by Steinmetz et al regarding action of the operator/user to act upon alerts and instruction such processing and handling of both the incoming and outgoing mailpieces be done efficiently and reliably so as not to negatively impact the functioning of the business as disclosed by Steinmetz et al in 0002.

Moore and Steinmetz et al teach all subject matter above, but not the following which is taught by Bortnak et al:
wherein, in response to receiving the scan data, the computing device compares the identifier of the (column 2 lines 25-45 teaches acknowledge using of postage indicia (identifiers) in other mail item or different package, where package information will not matchup (different than the item), where column 13 lines 25-45 teach validation of package information such size and thickness for not matching up; column 5 lines 1-15 teaches database for identify active of postage indicia us by computer to matching. One ordinary in the art would use the database to further track the number of attempts (at least two) of using already used postage indicia (identifiers) on different packages of different size and thickness as well as weight as taught in column 19 lines 50-65. Column 5 lines 35-60 teaches scanning with association with postage or mailing system which is view as distribution service).
Moore and Steinmetz et al and Bortnak et al are both in the field of image analysis especially in postage labels regarding postage fraud such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify the system of Moore band Steinmetz et al by including a database of Bortnak et al to keep track of the postage label usage to avoid the loss of postage value for unshipped packages as disclosed by Bortnak et al in column 2 lines 25-45. 

Claim 10:
Moore further teaches: 
The method of Claim 9, further comprising 
sing the computing device to store the identifier of the  (column 4 lines 25-50 teaches host computer/ second database where marks residing (ie already in used) is compare with customer specific database/first database; figure 1b teaches communication/connection with processor such as CPU, PC(inherent have processor) and Host computer(inherent have processor)).

Claim 11:
Moore further teaches:
The method of Claim 9, further comprising:
detecting the presence of the item within a defined three-dimensional space (figures 4a-c teaches optical/camera print verification detector 46 to read indicia/label on mailpiece/item where the drawings figures 4a-c is view as a real-space/three-dimension); and
triggering capturing the image in response to detecting the presence of the item (figures 4a-c and column 22 lines 15-50 teaches mailpiece on conveyor station engage/trigger vacuum port as well as optical verification detector 46 for image capture).

Claim 12:
Moore further teaches:
The method of Claim 11, further comprising:
determining that the scan data is extractable from the image based on at least one of a resolution or a focus of the image (above teaches scan indicia/image for data extraction; column 22 lines 5-15 teaches accept data for generating image by 64-bit vertical resolution: 64 dots vertical and 16 dots horizontal; column 26 lines 35-50 teaches system with focus of camera reader for certain number of mail pieces to capture information); and
triggering generating the scan data in response to determining that the scan data is extractable (column 25 lines 1-15 teaches decoding of image back to host for authentication, where decoding view is triggering authentication and extracting).

Claim 13:
Moore further teaches:
The method of Claim 11, wherein 
the defined three-dimensional space comprises a targeting feature visually indicating a location of at least a portion of the three-dimensional space (figures 4a-c teaches optical/camera print verification detector 46 to read indicia/label on mail piece/item where the drawings figures 4a-c is view as a real-space/three-dimension, where the indicia is a target feature).

Claim 14:
Moore further teaches:
The method of Claim 11, wherein 
detecting the presence of the item within the defined three-dimensional space comprises detecting the computer-readable code (figures 4a-c teaches optical/camera print verification detector 46 to read indicia/label on mail piece/item where the drawings figures 4a-c is view as a real-space/three-dimension, where the indicia is the computer-readable code; column 4 lines 55-65 teaches where indicia encode specific identification that can be visible or non-visible, where encoding, as well as decoding, is view as computer-readable code).



Claim 15:
Moore further teaches:
The method of Claim 9, further 
comprising updating a local database with the scan data (column 15 lines 15-30 teaches control computer periodically update its own database; column 17 lines 40-50 teaches updates of host computer; column 5 lines 50-60 teaches CCD camera scan to decode and stored in host database; figure 1b teaches camera 29 and PC 22, where such scan store in PC (ie personal computer) which is view as local database).

Claim 16:
Moore further teaches:
The method of Claim 15, wherein 
the local database is updated with an indicator of the captured image (Figure 1b and PC(local database) connect to camera 29 for scanning and store, where store is view as updating local database; figures 4a-c and column 5 lines 50-60 teaches CCD camera scan to decode and stored in database is view as updating; column 11 lines 55 – column 12 line 5 teaches CCD camera scan with alert/indicator from the indicia symbol processing).

Claim 17:
Moore further teaches the following subject matter:
The method of Claim 9, wherein 
the scan data is a text string, and wherein generating the scan data comprises decoding (column 25 lines 55 – column 26 line 10 teaches video or digital camera for reader text string with encoding/decoding of the message).
Moore (US 5,917,925) teaches all the subject matter above, but not the following which is taught by Steinmetz et al (US 2003/0098265):
 a barcode or a QR code (figure 4b and 0036 teaches barcode 36 as part of the mail piece).
Moore and Steinmetz et al are in the field of image processing, especially in item such as mail pieces processing such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Moore by Steinmetz et al regarding the consideration of barcode which is well known for its cost and accuracy as disclosed by Steinmetz et al in 0036.

Claim 19:
Moore (US 5,917,925) teaches the following method (Abstract teaches use of system and method) of item processing comprising:
capturing, by a camera, an image of a label located on an item, the label comprising a computer-readable code (figure 1b teaches camera 29 and CDD camera 28; column 6 lines 1-15 teaches use of camera to capture illuminated indicia/labels on mail pieces/item. Column 5 lines 30-65 teaches use of CCD camera downstream for capture to maintain a continuous validation step by the CPU/processor, where the matrix (label) is encrypted with postage rate and destination which convert to ASCII string that can be store on database); 
generating, based on the captured image, label information including an identifier of the (above teaches captured of indicia; column 10 line 60 – column 11 lines 10 teaches indicia/label information such as dates, time of processing, location of processing, accounting information, address, audit function, authorization code); 
comparing, by a processor, the identifier of the (column 4 line 25-50 teaches comparing of captured indicia for authentication match, where if match means possible counterfeit mail piece indicia marks, unauthorized personnel, without proper fee payment, improperly distributed mail pieces are all view as already been used by another item/second item; column 5 lines 50-60 teaches comparing/validating indicia with error signal activated to alert the operator/user; column 27 lines 30-45 teaches an audit trial is created a database of valid and invalid reading, where invalid is view as already used labels that is read in two or three places, view as two or more items in different places as well, along the distribution chain); and 

Moore (US 5,917,925) teaches all the subject matter above, but not the following which is taught by Steinmetz et al (US 2003/0098265):
if a match is identified, causing an output device in communication with the processor to provide an instruction to a user identifying an intended disposition location for the item based on the match (0046 teaches matching of NO or YES will prompt/instructed the operator/user to manual feed and delivered to the appropriate bin), 
wherein the intended disposition location is one of a plurality of disposition locations arranged in proximity to the camera (figure 2A teaches scanner 14/camera next to bin module 20, where figure 2b teaches plurality of sorting bins; 0046 teaches detail of plurality of different bins for sorting).
Moore and Steinmetz et al are in the field of image processing, especially in item such as mailpieces processing such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Moore by Steinmetz et al regarding action of the operator/user to act upon alerts and instruction such processing and handling of both the incoming and outgoing mail pieces be done efficiently and reliably so as not to negatively impact the functioning of the business as disclosed by Steinmetz et al in 0002.

Claim 20:
Moore further teaches:
The method of Claim 19, further comprising, 
if a match is not identified: comparing the identifier of the (column 23 lines 40-55 teaches when no match is obtained use of cross referencing is use for early detection, where cross reference is view as between databases; column 4 lines 25-50 teaches host computer/ second database where marks residing(ie already in used) is compare with customer specific database/first database where an authentication match the different item might be possible counterfeit mail piece indicia marks, unauthorized personnel, without proper fee payment, improperly distributed mail pieces are all view as already been used by another item/second item); and 
if a match is identified with one of the identifiers in the second database, then causing the identifier of the (column 4 lines 25-45 teaches compare mark residing/stored in database (ie first) for authentication match of other data contained in the mark to identify counterfeit mail piece indicia marks, where comparison would mean two items for differences).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore (US 5,917,925) and Steinmetz et al (US 2003/0098265) and Bortnak et al (US 9,208,620) as applied to claim 9 above, and further in view of Shakes et al (US 7,331,471).
Claim 18:
Moore and Steinmetz et al and Bortnak et al teaches the following subject matter:
The method of Claim 9, wherein 
the intended disposition location (Steinmetz et al: 2A-B teaches disposition location for items that is proximity to imaging device/scanner 14; 0003 teaches intended disposition location such as OCR rejects, mystery mail, research mail, reject mail).
Moore and Steinmetz et al and Bortnak et al do not teach the following which is taught by Shakes et al (US 7,331,471):
for the item is determined based at least in part on a physical characteristic of the item (figures 7A-J and column 9 lines 25-40 teaches placing items into accommodating compartments/bin due to size/physical characteristic ).
Moore, Steinmetz et al and Bortnak et al and Shakes et al are all in the field of package sorting such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Moore and Steinmetz et al and Bortnak et al by Shakes et al regarding size/physical characteristic consideration such the compartment can increase or decreased to accommodate the item in the order as disclosed by Shakes et al in column 9 lines 35-40. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Caillon (US 2006/0253406) teaches Method For Sorting Postal Items In A Plurality Of Sorting Passes - The method of sorting postal items in a plurality of sorting passes using at least one sorting machine having sorting outlets constituted by bins consists in using digital fingerprints (V_ID) identifying the items in a data processor system for automatic address recognition by OCR and/or by video coding.
	Montgomery et al (US 2003/0101148) teaches Systems And Methods For Detecting Postage Fraud Using An Indexed Lookup Procedure - A method and system for using an indexing identifier (such as, e.g., a tracking ID or the combination of a postage vendor ID, user account, and piece count) to decrease the size of the postage indicium transmitted to an end user computer, or eliminate transmission of the postage indicium altogether, is provided. When the postage indicium for the end user computer is generated, it is stored, and the indexing identifier, rather than the postage indicium, is transmitted to the end user computer. The indexing identifier is applied to a mail piece, which is then scanned by the postal authority. The postal authority can obtain the stored postage indicium by reference to the indexing identifier.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656